The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 14, 2014

                           No. 04-13-00761-CR and 04-13-00762-CR

                                         Ruben NERIO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2005CR1231 and 2005CR1529
                     The Honorable Angus K. McGinty, Judge Presiding

                                         ORDER
        Appellant’s briefs in these companion cases were originally due on February 26, 2014.
Appellant is represented on appeal by appointed counsel, Mr. Mark E. Braswell. Mr. Braswell
has been granted one extension of time in which to file the brief, until March 26, 2014. Neither
the briefs nor a motion for extension of time were filed. Accordingly, on April 7, 2014, this
court ordered Mr. Braswell to file appellant’s briefs in this court no later April 25, 2014. Our
order stated that no further extensions of time would be granted, and cautioned Mr. Braswell that
if he failed to file appellant’s briefs by April 25, 2014, this cause would be abated for the trial
court to conduct an abandonment hearing. Mr. Braswell failed to respond to our April 7, 2014,
order. Therefore, on May 7, 2014, we abated these cases to the trial court and ordered the trial
court to conduct an abandonment hearing no later than May 27, 2014.

        On May 12, 2014, Mr. Braswell filed a second motion for an extension of time in which
to file appellant’s brief, in which Mr. Braswell asserts the briefs are basically complete except
for citations to items missing from the clerk’s record. We note that the clerk’s record and a
supplemental clerk’s record were filed in this court in November 2013. A second supplemental
clerk’s record was filed on May 13, 2014.

       We GRANT Mr. Braswell’s motion and ORDER that he file appellant’s briefs in these
appeals no later than May 23, 2014. If appellant’s briefs are not filed by May 23, 2014, the
abandonment hearing shall commence no later than May 27, 2014, pursuant to our order
dated May 7, 2014. No further extensions of time will be considered.
        The Clerk of this court shall cause a copy of this order to be served on Mr. Braswell by
certified mail, return receipt requested, and by regular United States mail. The Clerk of this
court shall also fax a copy of this order to the presiding judge of the 144th Judicial District
Court, Bexar County, Texas.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court